Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 4/6/2022.  Claims 1-17 were previously pending of which independent claims 1, 3 have been amended and claims 18-19 newly added.  Therefore, claims 1-19 are currently pending and examined below.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	The claims are rejected for new matter. The independent claims recite, in part, “wherein the speed of extending or retracting of the pivot mechanism is adjusted based on the control signal as the front frame pivots to the neutral position with respect to the rear frame, and the control signal being adjusted based on operation onto the at least one of the wheel, lever, and pedal as the front frame pivots to the neutral position with respect to the rear frame” (emphasis added here).
	That is, while the first and second portions of the recitation have support it is not clear where the support for “as the front frame …” is.   The specification is silent as to the simultaneity of the speed of extending or retracting of the pivot mechanism adjustment vis-à-vis the front frame pivoting to the neutral position. The specification only separately supports these features and does not tie them together.
In view of the above, all the dependent claims are also rejected as being dependent on the rejected base claim(s) and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Hartman et al. (US 6152237, hereinafter “Hartman”) in view of Iwanaga et al. (US 2017/0175362, hereafter “Iwanaga”).
With respect to claim 1, Hartman discloses a control method in a motor grader (abstract, “motor grader”), the motor grader including a front frame provided with a front wheel (front frame 12, Fig. 1), a rear frame (rear frame 14, Fig. 1) pivotably coupled to the front frame and provided with a rear wheel (Fig. 1), a pivot mechanism which is provided between the front frame and the rear frame and allows the front frame to pivot with respect to the rear frame (“an articulation joint 56 connects the front frame 12 and the rear frame 14…” Column 3, Lines 14-15 and Fig. 3), at least one of a wheel, lever, and pedal that adjust the pivot mechanism to any angle of articulation (Column 3, Lines 29-33 “the system 60 includes electronic manual controls, represented by block 62, which may include devices such as an operator lever, pedal, joystick, or other device for inputting information. The manual controls transform the actions of an operator…” and Column 3, Lines 23-25, “motor grader 10 may be operated with the front frame 12 rotated to the full right articulation angle +.theta., the full left articulation angle -.theta., or any angle therebetween”), and a sensor that detects whether the front frame is at a neutral position with respect to the rear frame (Column 5, Lines 13-14, “displacement sensor located at the articulation joint” and claim 3, i.e. predetermined articulation angle may be the neutral angle), the control method comprising:
accepting an operation command in accordance with a state of operation onto the at least one of the wheel, lever, and pedal (Column 5, Lines 9-21 “If the operator has requested automatic position control, the automatic position control is turned on, as represented by block 102. Information regarding the actual articulation angle is obtained by the control computer from the displacement sensor located at the articulation joint, as represented by block 104. Using this articulation angle information, the control computer calculates, produces, and transmits a control signal designed to achieve the articulation angle requested by the automatic control, as illustrated by block 106. The control signal actuates the articulation cylinders to automatically rotate the front frame of the motor grader from its actual articulation angle to the requested articulation angle …” and Column 3, Lines 32), calculating an amount of operation in accordance with the operation command (Column 3, Lines 33-35); detecting the neutral position by the sensor; and stopping output of the control signal in response to the operation command when the sensor detects the neutral position, and continuing output of the control signal in response to the operation command when the sensor does not detect the neutral position (Examiner’s Note: this limitation has been construed broadly in accordance with the Office’s broadest reasonable interpretation requirement (MPEP § 2111) to mean the control signal is no longer necessary to be outputted once the desired angle, e.g. the value zero corresponding to the neutral position, has been reached. See Column 6, Lines 2-13, “upon receipt of an input signal from the input switch requesting a predetermined articulation angle, the controller produces a unique control signal to actuate the articulation cylinders and, thereby, automatically rotate the motor grader from the present articulation angle to the predetermined articulation angle. In this manner, an operator can simply activate the input switch to automatically rotate the motor grader to a pre-programmed articulation angle, such as a maximum right articulation angle, a maximum left articulation angle, and/or a neutral articulation angle” it is readily appreciated that the control continues to be outputted until the desired position, e.g. neutral position, is detected.). 
Hartman does not expressly disclose outputting a control signal for adjusting a speed of extending or retracting of the pivot mechanism based on the calculated amount of operation. However, Iwanaga, in the same field of invention, clearly teaches these limitations (e.g. ¶ 42, “hydraulic cylinders which are operated by adjusting extension and retraction and the speed thereof according to the pressure (hereinafter, appropriately referred to as oil pressure) and the flow rate of operating oil” and ¶ 58, “proportional control valves and are controlled by the pilot pressure”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iwanaga into the invention of Hartman in order to speed up the mechanism movement as desired by the operator in proportion to the operator’s command thus saving overall operation time.  By employing such proportional control system, Hartman’s flexibility of operation is further improved by speeding up the operation when needed.
Lastly, while Hartman and Iwanaga in combination teach the newly added limitations of “wherein the speed of extending or retracting of the pivot mechanism is adjusted based on the control signal” and “front frame pivots to the neutral position with respect to the rear frame, and the control signal being adjusted based on operation onto the at least one of the wheel, lever, and pedal as the front frame pivots to the neutral position with respect to the rear frame” they do not expressly teach that these operations are performed simultaneously (i.e. “as the front frame …”).  Nevertheless, this timing is merely a matter of design choice and the combination of the references certainly is capable of such arrangement. Moreover, this is also considered to be an intended use.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987).  More importantly, the specification is totally silent with respect to this distinguishing feature let alone articulating the criticality of this timing.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made such a choice to improve the overall system stability by slowing down the extension/retraction as needed.  It is readily appreciated that a working vehicle stability is affected by the speed of movement and Hartman’s flexibility of operation as well is the stability of said operations is improved by modifying the speed during the movement to neutral position to achieve both the desired stability and speed of operation.
With respect to claim 2, Hartman further discloses the control method in a motor grader according to claim 1, the control method further comprising: accepting stop of the operation command when the sensor detects the neutral position, and outputting again the control signal in response to the operation command after the stop of the operation command is accepted (Column 5, Lines 18-24 , “the control signal actuates the articulation cylinders to automatically rotate the front frame of the motor grader from its actual articulation angle to the requested articulation angle. The program waits for the next synchronized control time, as illustrated by 96, and then interprets the next automatic or manual control input signal, as represented by block 98…”).
With respect to claim 3, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 3 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 3 is also rejected over the same rationale as claim 1.
With respect to claim 4, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 4 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 4 is also rejected over the same rationale as claim 2.
With respect to claim 5, Hartman further discloses wherein an operation state of the at least one of the wheel, lever, and pedal is expressed by an operation amount and an operation direction of the at least one of the wheel, lever, and pedal (Fig. 3, i.e. ±θ). 
With respect to claim 6, Hartman further discloses wherein the at least one of the wheel, lever, and pedal is a lever (Column 3, Line 31 “devices such as an operator lever …”).  
With respect to claim 8, Hartman further discloses wherein the control signal is based on an output signal of the at least one of the wheel, lever, and pedal (Column 3, Lines 26-35), but does not disclose wherein outputting the control signal for adjusting a speed of extending or retracting of the pivot mechanism  includes: outputting the control signal for adjusting a speed of extending or retracting of the pivot mechanism when the output signal of the at least one of the wheel, lever, and pedal is not a predetermined reference value. However, Iwanaga, in the same field of invention, clearly teaches these limitations (e.g. ¶ 42, “hydraulic cylinders which are operated by adjusting extension and retraction and the speed thereof according to the pressure (hereinafter, appropriately referred to as oil pressure) and the flow rate of operating oil” and ¶ 58, “proportional control valves and are controlled by the pilot pressure”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iwanaga into the invention of Hartman in order to speed up the mechanism movement as desired by the operator in proportion to the operator’s command thus saving overall operation time.  By employing such proportional control system, Hartman’s flexibility of operation is further improved by speeding up the operation when needed.
With respect to claim 9, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 9 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 9 is also rejected over the same rationale as claim 1.
With respect to claim 10, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 10 is also rejected over the same rationale as claim 1.
With respect to claim 11, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 11 is also rejected over the same rationale as claim 8.
With respect to claim 12, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 12 is also rejected over the same rationale as claim 9.
With respect to claim 13, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 13 is also rejected over the same rationale as claim 10.
With respect to claim 16, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 16 is also rejected over the same rationale as claim 1.
With respect to claim 17, all the limitations have been analyzed in view of claim 16, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 16; therefore, claim 17 is also rejected over the same rationale as claim 16.
With respect to claim 18, Hartman does not expressly disclose when the calculated amount of operation is 100%, the control signal for adjusting the speed of extending or retracting of the pivot mechanism is at a highest speed.  However, Iwanaga, in the same field of invention, teaches these limitations (e.g. ¶ 42, “hydraulic cylinders which are operated by adjusting extension and retraction and the speed thereof according to the pressure (hereinafter, appropriately referred to as oil pressure) and the flow rate of operating oil” and ¶ 58, “proportional control valves and are controlled by the pilot pressure” i.e. 100% is proportional to the highest speed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iwanaga into the invention of Hartman in order to speed up the mechanism movement as desired by the operator in proportion to the operator’s command thus saving overall operation time.  By employing such proportional control system, Hartman’s flexibility of operation is further improved by speeding up the operation when needed.
With respect to claim 19, all the limitations have been analyzed in view of claim 18, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 18; therefore, claim 19 is also rejected over the same rationale as claim 18.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Iwanaga and in further view of Gharsalli et al. (US 2008/0263912, hereafter “Gharsalli”).
With respect to claim 7, while Hartman does not expressly disclose wherein stopping output of the control signal in response to the operation command when the sensor detects the neutral position includes stopping output of the control signal when an operation input of the at least one of the wheel, lever, and pedal is continued.  Nevertheless, programing control systems so as they are overridden manually is well known in the art and thus an obvious matter of design choice especially when such manual intervention could potentially create an unsafe condition.  For example, Gharsalli, in the same field of invention, clearly teaches this arrangement (e.g. ¶ 35).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gharsalli into the invention of Hartman in order to ensure the system safely achieves a specific articulation angle that is predetermined and programmed into the system without the operator inadvertently interfering with the preprogrammed setting. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Iwanaga and in further view of Shearer et al. (US 2005/0279561, hereafter “Shearer”).
With respect to claim 14, Hartman does not expressly disclose wherein the speed for adjusting the pivot mechanism to the neutral position is based on an output signal of the one or more of the wheel, lever, and pedal.  However, Hartman teaches this limitation (e.g. ¶¶ 25-26, different speed ratios).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shearer into the invention of Hartman in order to more effectively reduces operator fatigue and enable improving quality and production of work machine even by an operator with a lower skill level (see the background of Shearer). 
With respect to claim 15, all the limitations have been analyzed in view of claim 14, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 14; therefore, claim 15 is also rejected over the same rationale as claim 14.

Response to Arguments
Applicant’s amendments and arguments have been carefully considered but they are not persuasive for the reasons cited in the rejections above and it appears that the invention would
perform equally well under the combination of the references as noted above.  Applicant fails to provide any reason as to the criticality of the added features in the independent claims considering the prior art of record.  As explained above, while Hartman and Iwanaga in combination teach the newly added limitations of “wherein the speed of extending or retracting of the pivot mechanism is adjusted based on the control signal” and “front frame pivots to the neutral position with respect to the rear frame, and the control signal being adjusted based on operation onto the at least one of the wheel, lever, and pedal as the front frame pivots to the neutral position with respect to the rear frame” they do not expressly teach that these operations are performed simultaneously (i.e. “as the front frame …”).  Nevertheless, this timing is merely a matter of design choice and the combination of the references certainly is capable of such arrangement. Moreover, this is also considered to be an intended use.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987).  More importantly, the specification is totally silent with respect to this allegedly distinguishing feature let alone articulating the criticality of this timing.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made such a choice to improve the overall system stability by slowing down the extension/retraction as needed.  It is readily appreciated that a working vehicle stability is affected by the speed of movement and Hartman’s flexibility of operation as well is the stability of said operations is improved by modifying the speed during the movement to neutral position to achieve both the desired stability as well as desired speed of operation.
	Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.
 
Conclusion
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669